     Case 1:15-cv-01167-JPO Document 156 Filed 03/04/21 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK


PABLO STAR LTD.; PABLO STAR MEDIA      Case No. 15-cv-1167 (JPO)
LTD.,
                                       Hon. J. Paul Oetken
      Plaintiffs,
                                       ECF Case
      v.                               Electronically Filed

THE WELSH GOVERNMENT,

      Defendant.


      MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ MOTION
            TO DISMISS DEFENDANT’S COUNTERCLAIM




                                 McCulloch Kleinman Law
                                 Kevin P. McCulloch
                                 Nathaniel Kleinman
                                 501 Fifth Avenue, Suite 1809
                                 New York, NY 10017
                                 T: (212) 355-6050
                                 F: (206) 219-6358
                                 kevin@mkiplaw.com
                                 nate@mkiplaw.com

                                 Attorneys for Plaintiffs
         Case 1:15-cv-01167-JPO Document 156 Filed 03/04/21 Page 2 of 7




       Plaintiffs Pablo Star Ltd. and Pablo Star Media Ltd. (collectively “Plaintiffs”) respectfully

submit this Memorandum of Law in support of their Motion to Dismiss the Counterclaims filed

by Defendant The Welsh Government (“Defendant”) pursuant to Federal Rules of Civil Procedure

12(b)(1)-(3) and 12(b)(6).

       Defendant has asserted a Counterclaim pursuant to New York C.P.L.R. § 5301(b), the

Foreign Country Money Judgments Recognition Act, to recognize and enforce a judgment of costs

entered against one of the Plaintiffs in this case. Defendant’s Counterclaim is not part of the same

“case or controversy” as Plaintiffs’ underlying claim of copyright infringement, nor has Defendant

sufficiently pled a jurisdictional basis for the Counterclaim. Thus, the Counterclaims should be

dismissed.

                                          ARGUMENT

I.     GOVERNING STANDARDS OF REVIEW.

       Counterclaims are subject to the same standard of review as the underlying claims at the

motion to dismiss stage. See S & R Dev. Estates, LLC v. Town of Greenburgh, New York, 336 F.

Supp. 3d 300, 307 (S.D.N.Y. 2018). To survive a motion to dismiss pursuant to Rule 12(b)(1),

“[t]he plaintiff bears the burden of proving subject matter jurisdiction by a preponderance of the

evidence.” Aurecchione v. Schoolman Transp. Sys., Inc., 426 F.3d 635, 638 (2d Cir. 2005).

       To survive a Rule 12(b)(6) motion to dismiss, a complaint must “state a claim to relief that

is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is

facially plausible “when the pleaded factual content allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged,” however, the Court is not
          Case 1:15-cv-01167-JPO Document 156 Filed 03/04/21 Page 3 of 7




required to accept as true “[t]hreadbare recitals of a cause of action’s elements, supported by mere

conclusory statements[.]” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

II.      THE COURT LACKS JURISDICTION TO HEAR THE COUNTERCLAIMS.

         Defendant alleges, in conclusory fashion, that “[t]his Court has subject matter jurisdiction

over this compulsory counterclaim pursuant to 28 U.S.C. § 1367.” (Counterclaim at ¶ 5.) Even a

cursory review of the facts demonstrates that this assertion is incorrect as a matter of law, given

that the judgment Defendant seeks to have recognized in New York was originally obtained by a

non-party to this lawsuit and resulting from a defamation case that was dismissed and costs were

taxed.

         “Under the Supreme Court’s classic formulation, counterclaims raising issues of state law

are part of the ‘same case or controversy’ where they share a ‘common nucleus of operative fact’

with the plaintiff’s underlying claim.” Torres v. Gristede’s Operating Corp., 628 F. Supp. 2d 447,

468 (S.D.N.Y. 2008) (citing United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966)).

Such a nucleus of facts is “established where either the ‘facts underlying the federal and state

claims substantially overlap or where presentation of the federal claim necessarily brings the facts

underlying the state claim before the court.’” Stefanovic v. Old Heidelberg Corp., No. 18 Civ.

2093 (LTS) (KNF), 2019 WL 3745657, at *2 (S.D.N.Y. Aug. 8, 2019) (quoting Lyndonville Sav.

Bank & Tr. Co. v. Lussier, 211 F.3d 697, 704 (2d Cir. 2000)).

         Here, the operative facts underlying Defendant’s counterclaim are that a non-party to this

action, Gwen Watkins, obtained a judgment for costs against one of the Plaintiffs in this action as

a result of a defamation action filed in Ireland, and Watkins then assigned that judgment to

Defendant. (See Counterclaims ¶¶ 10, 12, 14-15.) Those facts have nothing to do with Plaintiffs’

underlying claims of copyright infringement against Defendant for the unauthorized use of two

photographs, and the presentation of the federal claims does not necessarily bring those facts


                                                  2
          Case 1:15-cv-01167-JPO Document 156 Filed 03/04/21 Page 4 of 7




before the Court. Because the Counterclaims do not share a “common nucleus of operative facts”

with Plaintiff’s infringement claims, the Court cannot exercise supplemental jurisdiction and the

Counterclaims must be dismissed.1 See LaChapelle v. Torres, 37 F. Supp. 3d 672, 682 (S.D.N.Y.

2014) (noting that “the Court must dismiss all claims that do not share a common nucleus of

operative fact with Plaintiff’s federal claims, regardless of whether they are pled as a claim,

counterclaim, crossclaim, cross-counterclaim or setoff.”).

         Defendants also allege that “[p]ersonal jurisdiction over Pablo Star exists in this state in

that it sued the Welsh Government and other defendants here.” (Counterclaim ¶ 6.) That is not a

sufficient basis for asserting personal jurisdiction. See Walden v. Fiore, 571 U.S. 277, 285 (2014)

(holding that “the plaintiff cannot be the only link between the defendant and the forum. Rather, it

is the defendant’s conduct that must form the necessary connection with the forum State that is the

basis for its jurisdiction over him.”). Plaintiffs filed suit in this District because that is where the

infringement of their copyrights occurred. But that fact alone does not create the “minimum

contacts” with the state necessary for purposes of due process. See id. at 286 (“Due process

requires that defendant be haled into court in a forum State based on his own affiliation with the

State, not based on the ‘random, fortuitous, or attenuated’ contacts he makes by interacting with

other persons affiliated with the State.”) (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462,

475 (1985)); Andros Compania Maritima, S.A. v. Intertanker Ltd., 714 F. Supp. 669, 675

(S.D.N.Y. 1989) (holding lawsuits filed in the forum are not sufficient to establish a party is “doing

business” there for purposes of general personal jurisdiction).




1
 Defendant also cannot assert an independent basis for jurisdiction given that there is no federal question at issue,
and the amount in controversy with respect to the cost judgment is well below the $75,000 threshold for purposes of
diversity jurisdiction.


                                                          3
         Case 1:15-cv-01167-JPO Document 156 Filed 03/04/21 Page 5 of 7




       The fact that Plaintiffs originally purchased the copyrights to the photographs at issue from

Ms. Watkins (see Counterclaim ¶ 8) is not relevant to the issue of whether an unrelated costs

judgment can be recognized as a counterclaim in this case. That is a tenuous link at best involving

a separate, tangential dispute with a non-party to this action. Indeed, the claims at issue here

involve infringements committed several years before the acts giving rise to the cost judgment and

subsequent assignment to Defendant in April 2020. Defendant cannot manufacture supplemental

jurisdiction by purchasing judgments ex post facto and inserting itself into unrelated disputes, and

then use that artificial involvement to bootstrap supplemental jurisdiction. To the extent there is

any relationship between the claims, it is predicated on a subsequent dispute involving a potential

third-party witness and not Defendant.

III.   DEFENDANT FAILS TO ADEQUATELY PLEAD THAT VENUE IS PROPER.

       Defendant also alleges, again in conclusory fashion, that “[v]enue in this District is proper

under 28 U.S.C. § 1391(b).” (Counterclaim at ¶ 7.) Section 1391(b) provides, in relevant part,

that venue is proper in (1) a judicial district in which any defendant resides, (2) a judicial district

in which a substantial part of the events or omissions giving rise to the claim occurred, or a

substantial part of the property that is the subject of the action is situated, or (3) if there is no

district in which an action may otherwise be brought, any district in which the defendant is subject

to personal jurisdiction. 28 U.S.C. § 1391(b).

       Plaintiffs do not reside in this District. (See Counterclaim ¶ 4.) None of the events giving

rise to Defendant’s Counterclaim occurred here. And as discussed above, Plaintiffs are not subject

to personal jurisdiction in New York solely by having filed a claim against Defendant in this Court.

Thus, Defendant fails to plead facts sufficient to show that venue is proper.

       Moreover, the assignment Defendant relies on in bringing its Counterclaim includes a

choice of law and forum selection clause stating that “the parties submit and agree to the exclusive


                                                  4
         Case 1:15-cv-01167-JPO Document 156 Filed 03/04/21 Page 6 of 7




jurisdiction of the courts of England and Wales to settle any dispute that arises out of or in

connection with this Assignment.” (Counterclaim Ex. 5.) The fact that Plaintiffs are not a party

to the assignment agreement does not preclude their invoking the forum selection clause. See

Cfirstclass Corp. v. Silverjet PLC, 560 F. Supp. 2d 324, 328 (S.D.N.Y. 2008) (“A non-party to a

contract may invoke a contractual forum selection clause if the non-party is ‘closely related’ to

one of the signatories to the contract such that ‘the non-party’s enforcement of the . . . clause is

foreseeable by virtue of the relationship between the signatory and the party to be bound.’”)

(quoting Direct Mail Prod. Servs. Ltd. v. MBNA Corp., No. 99 Civ. 10550(SHS), 2000 WL

1277597, at *3 (S.D.N.Y. Sept. 7, 2000)). Plaintiffs are undoubtedly “closely related” to the

parties given that they are explicitly named in the assignment and the judgment assigned is against

them. Thus, it was entirely foreseeable that Plaintiffs would invoke this clause and Defendant

should be bound by it. Id.

       Lastly, even assuming arguendo that jurisdiction and venue were proper, the Court should

dismiss Defendant’s Counterclaim under the doctrine of forum non conveniens. Plaintiffs’

infringement claims have been pending – and are just getting started now – after nearly six years

of litigation. Defendant has now purchased an entirely unrelated costs judgment from a non-party

and is attempting to insert that issue into this case, in a transparent effort to offset the value of

Plaintiffs’ claims. Plaintiffs do not reside in this forum and have no other contacts here besides

this lawsuit – and Defendant does not allege otherwise. Defendants also do not plead that Plaintiffs

have any assets in this District that could even be subject to the judgment they seek to have

recognized. The Counterclaim is simply an attempt to muddy this case further and needlessly

multiply the proceedings. The Court should not accept Defendant’s invitation to do so.




                                                 5
       Case 1:15-cv-01167-JPO Document 156 Filed 03/04/21 Page 7 of 7




                                    CONCLUSION

      For the foregoing reasons, Plaintiffs’ Motion to Dismiss the Counterclaim should be

GRANTED.



Dated: New York, New York
       March 4, 2021
                                        /s/Kevin P McCulloch
                                        Kevin P. McCulloch
                                        Nate A. Kleinman
                                        McCulloch Kleinman Law
                                        501 Fifth Avenue, Suite 1809
                                        New York, NY 10017
                                        T: (212) 355-6050
                                        F: (206) 219-6358
                                        kevin@mkiplaw.com

                                        Attorneys for Plaintiffs




                                           6
